DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CZ PV 2019-537 filed August 16, 2019 as required by 37 CFR 1.55.
Claim Status
Claims Filing Date
September 6, 2022
Amended
1
New
8-10
Cancelled
2-5
Under Examination
1, 6-10


	The applicant argues:
New claim 8 “X155CrVMo121” is supported by [0021] of applicant’s specification (Remarks pg. 4 para. 3).
	New claim 9 is supported by [0022] and Example 2 of applicant’s specification (Remarks pg. 6 para. 1).
	New claim 10  is supported by original claim 1 and [0021] and [0022] of applicant’s specification (Remarks pg. 6 para. 2).
Response to Arguments
112(a)
Applicant's arguments filed September 6, 2022 with respect to the 35 U.S.C. 112(a) written description requirement have been fully considered but they are not persuasive.
	The applicant argues amended claim 1 recites a Cr-Mo-V hypereutectoid cold-work steel product as supported by [0021] (Remarks pg. 4 para. 3).
	The examiner respectfully disagrees. Applicant’s [0021] recites “X155CrVMo121 is a chromium-molybdenum-vanadium hypereutectoid cold-work tool steel.” Applicant has support for X155CrVMo121 steel. Applicant does not have support for a “chromium-molybdenum-vanadium hypereutectoid cold-worked tool steel”. This limitation encompasses all chromium-molybdenum-vanadium hypereutectoid cold-worked tool steels, such that it is broader than the X155CrVMo121 supported by applicant’s specification.
Sagardze: 102/103
Sagardze in view of Wang: 103
Applicant’s arguments, see Remarks pg. 5 para. 3, filed September 6, 2022, with respect to the 35 U.S.C. 102(a)(1) or 103 rejection of claim 1 over Sagardze and the 35 U.S.C. 103 rejection of claim 1 over Sagardze in view of Wang have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) or 103 rejection of Sagardze and the 35 U.S.C. 103 rejection of Sagardze in view of Wang have been withdrawn. 
The applicant persuasively argues Sagardze fails to teach cooling that involves water after initial heating (Remarks pg. 5 para. 3).
Applicant’s arguments, see Remarks pg. 6 para. 2, filed September 6, 2022, with respect to new claim 10 and the teachings of Sagardze have been fully considered and are persuasive.  A rejection of new claim 10 over Sagardze has not been made.
	The applicant persuasively argues new claim 10 uses the transitional phrase “consisting of” such that the necessary holding in air step of Sagardze is excluded (Remarks pg. 6 para. 2).
Wang in view of Sagardze: 103
Applicant’s claim amendments, see claim 1 line 3 “hypereutectoid”, filed September 6, 2022, with respect to the 35 U.S.C. 103 rejection of claim 1 over Wang in view of Sagardze have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Wang in view of Sagardze has been withdrawn.
The term “hypereutectoid” requires the C content to be greater than the eutectoid (about 0.77 wt% C). In contrast, the steel of Wang has 0.20 to 0.45 wt% C ([0010]), such that it does not read on a hypereutectoid steel.
New Grounds
In light of claim amendment and upon further consideration a new grounds of rejection over Lehman, in view of Sagardze, Mitsuo, and Wang and over Zhang in view of Mitsuo.
Claim Interpretation
	Claims 1 and 10 lines 5-9 recite in step (b)  “cooling…to a temperature between 20°C and 1100°C” and in step (c) “forming…at a forming temperature…between 1050°C and 1100°C”. When step (b) cooling is performed to a temperature between 20 and less than 1050°C, then the claim necessarily also requires reheating from the cooling temperature to the forming temperature. Similarly, claim 6 lines 1-2 recites cooling to 930°C to 950°C also necessarily requires reheating from the cooling temperature to the forming temperature between 1050°C and 1100°C.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 3 and claim 10 line 3 “chromium-molybdenum-vanadium hypereutectoid cold-work steel” fails to comply with the written description requirement. Applicant alleges support in [0021], which recites “X155CrVMo121 is a chromium-molybdenum-vanadium hypereutectoid cold-work tool steel”. In applicant’s specification [0021] is directed to Example 2, which uses an X155CrVMo121 steel. While applicant has support for X155CrVMo121 steel, applicant does not appear to have support for a “chromium-molybdenum-vanadium hypereutectoid cold-work steel” which encompasses all hypereutectoid cold-work steels with Cr, Mo, and V.
Claims 6-9 are rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 and claim 10 line 3 “cold-work steel” renders the claim indefinite. It is unclear what is meant by a cold-work steel. It could refer to a steel that has been cold-worked. It could refer to the composition of the steel. It could refer to a steel with specific properties, such that the steel does not fail during cold-working. For the purpose of examination a chromium-molybdenum-vanadium hypereutectoid steel will also be interpreted as being a cold-work steel.
Claims 6-9 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman (DD242058 machine translation) in view of Sagardze (RU 2405840 machine translation), Mitsuo (DE 1508416 machine translation), and Wang (CN 105154788 machine translation).
Regarding claims 1, 9, and 10, Lehman discloses producing tool steel (2:3-4) with 0.88% C, Cr, Mo, and V (i.e. a chromium-molybdenum-vanadium hypereutectoid cold-work steel) (3:33-35) by heating to 1200 to 1250°C for 2 to 10 minutes (i.e. heating to a temperature of at least 1200°C) (3:5-7), slow cooling in air to 1100 to 1150°C (i.e. cooling the heat produced to a temperature between 20 and 1100°C to form a first cooled product), deforming (i.e. forming the first cooled product at a forming temperature between 1050 and 1100°C) (3:8-11, 4:9-13), then quenching in water (i.e. cooling the formed product in additional water to ambient temperature) (3:12). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Lehman teaches spending 2 to 10 minutes at 1200 to 1250°C (3:5-7).
Lehman is silent to holding for at least 15 minutes.
Sagardze teaches processing steel ([0009]) including heating to 1150 to 1250°C ([0010]-[0012]) and holding for 20 minutes ([0019]) prior to high temperature deformation at 950 to 1100°C ([0013]).
It would have been obvious to one of ordinary skill in the art in the process of Lehman to hold for 20 minutes to form stable austenite and dissolve chromium and vanadium nitrides that were released during hot processing (Sagardze [0012]). 
Lehman teaches cooling in air to 1100 to 1150°C (3:8-11). 
Lehman is silent to cooling in water.
Mitsuo teaches heating steel then cooling with water or air (3:36-40).
It would have been obvious to one of ordinary skill in the air in the process of Lehman to slow cool using water because cooling steel with water is an art recognized equivalent to cooling steel with air (Mitsuo 3:36-40). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Lehman teaches deforming at 1100 to 1150°C (3:8-11, 4:9-13). 
Lehman is silent to forming for at least 1.5 minutes.
Sagardze teaches processing steel ([0009]) by isothermal holding for 15 minutes prior to deforming ([0019]).
It would have been obvious to one of ordinary skill in the process of Lehman to isothermally hold for 15 minutes at the deformation temperature because it ensures the entire material is at the desired forming temperature prior to forming.
Lehman is silent to forming to produce a formed product comprising carbides uniformly dispersed in an austenitic matrix.
Wang teaches high temperature deformation to form a structure of austenite enhanced by carbides ([0014], [0024]).
It would have been obvious to one of ordinary skill in the art in the process of Lehman for the high temperature deformation at 1100 to 1150°C to form a structure of austenite enhanced by carbides because it determines the mechanical of the steel, where the precipitates control the austenite grain size (Wang [0024]).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang et al. Effect of Heat Treatment and Hot Deformation on Carbide in High Speed Steel M2 Cast-Strip. Special Steel (Teshugang), 2006, 27(6): 18-20.) in view of Mitsuo (DE 1508416 machine translation).
Regarding claim 1, Zhang discloses M2 high speed steel with 0.82 to 0.88 % C, Mo, Cr, and V (i.e. a chromium-molybdenum-vanadium hypereutectoid cold-work steel) (Table 1) heated to 1200°C for 20 to 60 minutes (i.e. heating to at least 1200°C for at least 15 minutes), cooling in air (i.e. cooling to a temperature between 20 and 1100°C), heating to 1050°C and holding for 2 minutes then hot deforming (i.e. forming at 1050 to 1100°C for at least 1.5 minutes, then cooling the formed product to ambient temperature) (2.2 Heat Treatment and Hot Deformation, Table 2) in order to improve the fine size and distribution of carbides in the M2 high speed steel (i.e. to produce a formed product comprising carbides uniformly dispersed in an austenitic matrix) (3. Experimental Results, 4. Analysis and Discussion, 5. Conclusion, Figs. 1, 2). 
Zhang teaches cooling in air between heating and forming (2.2 Heat Treatment and Hot Deformation, Table 2).
Zhang is silent to cooling in water between heating and forming.
Mitsuo teaches heating steel then cooling with water or air (3:36-40).
It would have been obvious to one of ordinary skill in the air in the process of Zhang to cool using water because cooling steel with water is an art recognized equivalent to cooling steel with air (Mitsuo 3:36-40). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang et al. Effect of Heat Treatment and Hot Deformation on Carbide in High Speed Steel M2 Cast-Strip. Special Steel (Teshugang), 2006, 27(6): 18-20.) in view of Mitsuo (DE 1508416 machine translation) as applied to claim 1 above, and further in view of Lehman (DD242058 machine translation).
Regarding claim 9, Zhang is silent to the cooling of step (d) comprising quenching the formed product in water.
Lehman teaches producing tool steel (2:3-4) with 0.88% C, Cr, Mo, and V (i.e. a chromium-molybdenum-vanadium hypereutectoid cold-work steel) (3:33-35) by heating to 1200 to 1250°C (3:5-7), cooling, deforming (3:8-11, 4:9-13), then quenching in water (3:12). 
It would have been obvious to one of ordinary skill in the art in the process of Zhang to cool the formed product by quenching in water because it forms a martensite microstructure with finely divided carbides (Lehman 3:17-18) with improved hardness (3:27).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang et al. Effect of Heat Treatment and Hot Deformation on Carbide in High Speed Steel M2 Cast-Strip. Special Steel (Teshugang), 2006, 27(6): 18-20.) in view of Mitsuo (DE 1508416 machine translation) and Lehman (DD242058 machine translation).
Regarding claim 10, Zhang discloses M2 high speed steel with 0.82 to 0.88 % C, Mo, Cr, and V (i.e. a chromium-molybdenum-vanadium hypereutectoid cold-work steel) (Table 1) heated to 1200°C for 20 to 60 minutes (i.e. heating to at least 1200°C for at least 15 minutes), cooling in air (i.e. cooling to a temperature between 20 and 1100°C), heating to 1050°C and holding for 2 minutes then hot deforming (i.e. forming at 1050 to 1100°C for at least 1.5 minutes, then cooling the formed product to ambient temperature) (2.2 Heat Treatment and Hot Deformation, Table 2) in order to improve the fine size and distribution of carbides in the M2 high speed steel (i.e. to produce a formed product comprising carbides uniformly dispersed in an austenitic matrix) (3. Experimental Results, 4. Analysis and Discussion, 5. Conclusion, Figs. 1, 2). 
Zhang teaches cooling in air between heating and forming (2.2 Heat Treatment and Hot Deformation, Table 2).
Zhang is silent to cooling in water between heating and forming.
Mitsuo teaches heating steel then cooling with water or air (3:36-40).
It would have been obvious to one of ordinary skill in the air in the process of Zhang to cool using water because cooling steel with water is an art recognized equivalent to cooling steel with air (Mitsuo 3:36-40). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Zhang is silent to the cooling of step (d) comprising quenching the formed product in water.
Lehman teaches producing tool steel (2:3-4) with 0.88% C, Cr, Mo, and V (i.e. a chromium-molybdenum-vanadium hypereutectoid cold-work steel) (3:33-35) by heating to 1200 to 1250°C (3:5-7), cooling, deforming (3:8-11, 4:9-13), then quenching in water (3:12). 
It would have been obvious to one of ordinary skill in the art in the process of Zhang to cool the formed product by quenching in water because it forms a martensite microstructure with finely divided carbides (Lehman 3:17-18) with improved hardness (3:27).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735